PARKS, Judge,
specially concurring:
I write separately to discuss appellant’s fourth assignment of error, which alleges that Officer Robert Holman was improperly allowed to bolster the victim’s identification testimony over the objection of defense counsel. Testimony of an extrajudicial identification can only be given by an eyewitness, not an officer or any other third party present at the time the extrajudicial identification was made. Godwin v. State, 625 P.2d 1262, 1265 (Okl.Cr.1981). Officer Holman’s testimony that the victim had selected appellant’s photograph from a photographic lineup was clearly and unequivocally improper. See also Jones v. State, 695 P.2d 13, 17 (Okl.Cr.1985); Brownfield v. State, 668 P.2d 1165, 1168 (Okl.Cr.1983); Maple v. State, 662 P.2d 315, 316 (Okl.Cr.1983); Washington v. State, 568 P.2d 301, 311 (Okl.Cr.1977). Officer Holman was not an eyewitness to the crime and was merely testifying as a third party to the victim’s extrajudicial identification of the appellant.
Therefore, the admission of the third-party testimony concerning the extrajudicial identification was clearly improper and should not have been allowed over defense counsel’s objections. I can conceive of no other purpose for the admission of such hearsay testimony other than to bolster the victim’s identification. However, on this record there exists more than enough evidence apart from Officer Holman’s testimony, to sustain the jury’s verdict. There*586fore, I concur in the affirmance of this judgment.